     Case 1:20-cv-03706-SDG-JKL Document 1 Filed 09/08/20 Page 1 of 13




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

JEANNE MARIE BLEVINS,                       )
                                            )
       Plaintiff,                           )       Civil Action File No.:
                                            )
v.                                          )
                                            )
CRMG, LLC                                   )       COMPLAINT WITH
                                            )      JURY TRIAL DEMAND
       Defendant.                           )
                                            )

                            PRELIMINARY STATEMENT

      This action for damages is based upon the Defendant’s overt and intentional,

unlawful conduct in the furtherance of its efforts to collect a consumer debt. The

Defendant’s conduct is in violation of the Fair Debt Collection Practices Act

(FDCPA), 15 U.S.C. 1692 et seq. and the Georgia Fair Business Practices Act,

(GFBPA) O.C.G.A. 10-1-390 et seq.

                                       PARTIES

      1.     Plaintiff, Jeanne Marie Blevins, is a natural person who resides in

Gwinnett County, Georgia.

      2.     Defendant, CRMG, is a limited liability company that does business,

but is not registered to do business, in Georgia. Defendant may be served with


                                        1
      Case 1:20-cv-03706-SDG-JKL Document 1 Filed 09/08/20 Page 2 of 13




process via its CEO, David P. Morgan Sr. 528 Elmwood Avenue, Buffalo, New

York 14222.

                          JURISDICTION AND VENUE

      3.      This Court has federal question jurisdiction over Plaintiff’s Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq., claims pursuant to

28 U.S.C. § 1331 and 15 U.S.C. § 1692k(d). This Court has supplemental

jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367.

      4.      This Court has personal jurisdiction over Defendant because, inter alia,

Defendants frequently and routinely conducts business in the State of Georgia,

including the conduct complained of herein.

      5.      Pursuant to 28 U.S.C. § 1391, venue is proper in the Northern District

of Georgia because a substantial part of the events or omissions giving rise to the

claims occurred in this district.

      6.      Pursuant to LR 3.1B(3), venue is proper in the Atlanta Division.

                            FACTUAL ALLEGATIONS

      7.      Plaintiff is allegedly obligated to pay a consumer debt arising out of

credit card account used for personal goods and services and is therefore, a

“consumer”, as that term is defined by 15 U.S.C. § 1692a(3).




                                          2
      Case 1:20-cv-03706-SDG-JKL Document 1 Filed 09/08/20 Page 3 of 13




      8.     Defendant is a collection agency specializing in the collection of

consumer debt.

      9.     Defendant uses interstate commerce and/or mail in its business in the

collection of consumer debts.

      10.    Defendant manages, and collects upon, thousands of consumer debt

accounts annually.

      11.    Defendant is, therefore, a “debt collector” as that term is defined by 15

U.S.C. § 1692a(6).

      12.    The Plaintiff has fallen behind on a significant number of consumer

debts, mostly medical expenses, over the last few years.

      13.    For the last several months, the Plaintiff has been receiving collection

calls and letters from a number of parties, including the Defendant.

      14.    Plaintiff received a letter dated June 25, 2020, from the Defendant and

reportedly signed by “Jeremiah Zack”. A copy of this letter is filed herewith as

Exhibit 1. The letter states in bold type that it is a “FINAL SETTLEMENT”. The

Defendant advises the Plaintiff that it is collecting on a debt originating with Credit

One Bank, NA in the amount of $1,384.48 and it is making a settlement offer to the

Plaintiff, that is purportedly “final” of $830.69.




                                           3
      Case 1:20-cv-03706-SDG-JKL Document 1 Filed 09/08/20 Page 4 of 13




      15.    The Defendant’s letter goes on to advise the Plaintiff that the status of

her account has changed and it is “now under final review to determine our last legal

option” and that the Plaintiff must resolve the matter “immediately” to avoid

accelerated collection efforts and “further damage to her credit”.

      16.    The Plaintiff understood this paragraph to mean that the Defendant was

in a position to pursue legal process to effectuate collection and that it was in that

decision-making process as of June 25, 2020. She also understood the paragraph to

mean that the Defendant was already causing damage to her credit rating through

negative tradeline reporting and that it was poised to increase that damage.

      17.    The Defendant’s letter goes on to state that the Defendant was

providing the Plaintiff an opportunity to close out her account “voluntarily”. This

reinforced in the mind of the Plaintiff that suit and involuntary collection was

imminent.

      18.    The Defendant’s letter further advised the Plaintiff that upon payment

she would receive a “paid letter” to update and improve her credit score. The

Plaintiff understood this to mean that it was incumbent upon her to provide this letter

to credit reporting agencies and that it would, as represented by Defendant, “improve

her credit score”. Finally, Defendant advised that this settlement offer expired in 24

hours. As Plaintiff did not receive the letter until several days after June 25, 2020,

                                          4
      Case 1:20-cv-03706-SDG-JKL Document 1 Filed 09/08/20 Page 5 of 13




she assumed that this “personalized settlement offer”, had already expired and that,

again, litigation was imminent.

      19.    On June 25, 2020, the Plaintiff obtained a copy of her credit report as

published by TransUnion, Experian, and Equifax, the three predominant credit

reporting bureaus in the United States. Those reports revealed that Defendant was

not then reporting the account to any of these credit reporting agencies contrary to

the representations and inferences in its letter.

      20.    Upon information and belief, Credit One Bank does not currently

maintain an open account matching the account number and balance described by

the Defendant in its letter.

      21.    The Defendant is not the owner or holder of the debt in collection. It

does not have the authority to institute litigation or to make a determination as to

whether litigation is appropriate.

      22.    The Defendant has not identified the owner or the holder of the debt,

thus leaving the Plaintiff in a position in which she does not have any idea to whom

the account is actually owed.

      23.    Credit reporting is governed by 15 U.S.C. § 1681 et seq., the Fair Credit

Reporting Act (FCRA).




                                           5
     Case 1:20-cv-03706-SDG-JKL Document 1 Filed 09/08/20 Page 6 of 13




      24.   Contrary to the representations of the Defendant the FCRA does not

provide for the submission by a consumer of a “paid letter” that results in deletion

of an otherwise accurate, if negative, tradeline and the automatic increase in a

consumer’s credit score.

                              INJURIES-IN-FACT

      25.   The FDCPA provides consumers with “statutorily-created rights to be

free from ‘being subjected to false, deceptive, unfair, or unconscionable means to

collect a debt.’” McCamis v. Servis One, Inc., No. 8:16-CV-1130-T-30AEP, 2016

U.S. Dist. LEXIS 99492 (M.D. Fla. July 29, 2016); Church v. Accretive Health, Inc.,

654 Fed. Appx. 990, 2016 U.S. App. LEXIS 12414, 2016 WL 3611543 (11th Cir.

2016).

      26.   An injury-in-fact sufficient to satisfy Article III standing requirements

“may exist solely by virtue of statutes creating legal rights, the invasion of which

creates standing.” Church, at 993, quoting Havens Realty Corp. v. Coleman, 455

U.S. 363, 373, 102 S. Ct. 1114, 71 L. Ed. 2d 214 (1982).

      27.   Violation of statutory rights are not a “hypothetical or uncertain” injury,

but one “that Congress has elevated to the status of a legally cognizable injury

through the FDCPA.” McCamis, at 4, citing Church, at 3.




                                          6
      Case 1:20-cv-03706-SDG-JKL Document 1 Filed 09/08/20 Page 7 of 13




      28.    The false representations and threats by the Defendant negatively

impacted the Plaintiff’s ability to analyze her financial position, prioritize possible

payments, and otherwise engage in decision-making.

      29.    Defendant is subjecting Plaintiff to false, deceptive, unfair, and

unconscionable means to collect the debt.

      30.    Accordingly, through the violation of Plaintiffs’ statutorily created

rights under the FDCPA, Plaintiffs have suffered an injury-in-fact sufficient to

establish Article III standing.

                                    DAMAGES

      31.    As a result of the Defendant’s actions and/or omissions, Plaintiff has

suffered actual damages, including but not limited to the following:

      a.)    Being subjected to false, deceptive, unfair, and unconscionable debt

collection practices;

      b.)    Uncompensated time expended away from work and/or activities of

daily living, to confer with counsel regarding the Defendant's collection efforts;

      c.)    Anxiety and fear that she was certain to be sued soon after receiving

the Defendant’s letter;




                                          7
      Case 1:20-cv-03706-SDG-JKL Document 1 Filed 09/08/20 Page 8 of 13




      d.)    Anxiety and worry caused by concern that Defendant was negatively

reporting her account to credit bureaus and was preparing to increase that harm;

and

      e.)    The anxiety and worry experienced by the Plaintiff was sufficient to

negatively affect her demeanor, her ability to engage in daily activities, resulted in

sleeplessness, and adversely affected her relationships with others.

                              CAUSES OF ACTION

                                      COUNT I

  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

                              15 U.S.C. § 1692 et. seq.

      32.    Plaintiff incorporates by reference paragraphs 1 through 31 as though

fully stated herein.

Violations of 15 U.SC. § 1692e and its subparts

      33.    15 U.S.C. § 1692e specifically prohibits the use of any false, deceptive,

or misleading representations or means in connection with the collection of any debt.

      34.    The use of “or” in § 1692e means a representation violates the FDCPA

if it is false or deceptive or misleading. Bourff v. Rubin Lublin, LLC, 674 F.3d 1238,

1241 (11th Cir. 2012).




                                          8
      Case 1:20-cv-03706-SDG-JKL Document 1 Filed 09/08/20 Page 9 of 13




      35.    The standard in determining the nature of any such representation is

that of the “least sophisticated consumer.” Its purpose is to protect "naive

consumers" with a minimal understanding of personal finance and debt

collection. LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1194 (11th Cir.

2010) (per curiam).

      36.    Moreover, the least sophisticated consumer is not to be held to the same

standard as a reasonably prudent consumer. The least sophisticated consumer,

though not unreasonable, is "ignorant" and "unthinking," "gullible," and of "below-

average sophistication or intelligence," Pinson v. JPMorgan Chase Bank, Nat'l

Ass'n, No. 16-17107, 2019 U.S. App. LEXIS 33662, at 12-13 (11th Cir. Nov. 12,

2019), quoting Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir. 1993)

      37.    A false representation in connection with the collection of a debt is

sufficient to violate the FDCPA, even if it is not alleged or proven to be misleading

or deceptive.

      38.    Defendant’s representations or implications that led Plaintiff to believe

that she may be subject to legal process in connection with the debt in collection was

objectively false and or materially misleading and a violation of 15 U.S.C. § 1692e,

e(5) and e(10).




                                          9
     Case 1:20-cv-03706-SDG-JKL Document 1 Filed 09/08/20 Page 10 of 13




      39.    Defendant’s representations or implications that led Plaintiff to believe

that Defendant, as opposed to the holder of the debt, would make any decision

regarding legal process was objectively false and or materially misleading in that the

Defendant does not have the authority or legal standing to bring litigation against

the Plaintiff. In addition, Defendant has never authorized or pursued litigation on a

claim as small as that which it is seeking to collect from the Plaintiff. Defendant’s

representations were a violation of 15 U.S.C. § 1692e, e(5) and e(10).

      40.    Defendant’s representations and implications that its issuance of a

“paid letter” would result in the update of the Plaintiff’s credit report and “improve”

her credit score was objectively false and materially misleading and a violation of

15 U.S.C. 1692e, 1692e(10).

      41.    Defendant’s representation that the Plaintiff’s personalized settlement

offer expired in 24 hours was a false and misleading deadline leading the Plaintiff to

believe it had expired before the letter had any chance of reaching her. The

Plaintiff’s representation violated 15 U.S.C. §§1692e, and1692e(10).

Violations of 15 U.SC. § 1692f and its subparts

      42.    The conduct of the Defendant as described herein was unfair and

unconscionable. It preyed upon the perceived weaknesses, fear, and lack of

sophistication of the Plaintiff.

                                          10
     Case 1:20-cv-03706-SDG-JKL Document 1 Filed 09/08/20 Page 11 of 13




      43.    Defendant’s conduct violated 15 U.S.C. § 1692f.

                                      COUNT II

  VIOLATIONS OF THE GEORGIA FAIR BUSINESS PRACTICES ACT

                            O.C.G.A. § 10-1-390, et seq.

      44.    Plaintiff incorporates by reference paragraphs 1 through 19 as though

fully stated herein.

      45.    O.C.G.A. § 10-1-390 et seq is commonly known as the "Fair Business

Practices Act of 1975" (the “GFBPA”).

      46.    The purpose of the GFBPA, is to protect consumers from unfair and/or

deceptive practices in the conduct of any trade or commerce in part or wholly in the

state. O.C.G.A. § 10-1-391.

      47.    O.C.G.A. § 10-1-391 directs that the GFPBA is to be interpreted and

applied liberally and in harmony with the Federal Trade Commission Act, 15 U.S.C.

§ 45(a)(1), which implements the FDCPA.

      48.    O.C.G.A. § 10-1-393(a) of the GFBPA broadly prohibits unfair and/or

deceptive business practices.

      49.    Defendant intentionally engaged in unfair and deceptive business

practices, as set forth herein, in an effort to collect a consumer debt.




                                           11
     Case 1:20-cv-03706-SDG-JKL Document 1 Filed 09/08/20 Page 12 of 13




      50.      Defendant’s conduct has implications for the consuming public in

general.

      51.      Defendant’s conduct negatively impacts the consumer marketplace.

      52.      Upon information and belief, Defendant does not maintain a place of

business in Georgia and has no assets in Georgia, thus relieving Plaintiffs of the

Notice and Demand requirements of O.C.G.A. § 10-1-399(b).

      53.      As a result of Defendant’s violations of O.C.G.A. § 10-1-393(a),

Plaintiff is entitled to recover general damages pursuant to O.C.G.A. § 10-1-399(a).

      54.      As a result of Defendant’s intentional violations of O.C.G.A. § 10-1-

393(a), Plaintiff is entitled to recover exemplary damages pursuant to O.C.G.A. §

10-1-399(a).

      55.      As a result of Defendant’s intentional violations of O.C.G.A. § 10-1-

393(a), Plaintiff is entitled to recover treble damages pursuant to O.C.G.A. § 10-1-

399(c).

      56.      Plaintiff is entitled to recover reasonable attorney’s fees and expenses

of litigation pursuant to O.C.G.A. § 10-1-399(d).

                                       TRIAL BY JURY

      57.      Plaintiff is entitled to and hereby requests a trial by jury.




                                            12
       Case 1:20-cv-03706-SDG-JKL Document 1 Filed 09/08/20 Page 13 of 13




       WHEREFORE, Plaintiff prays that judgment be entered against Defendant

for:

a.)    Plaintiff’s actual damages;

b.)    Statutory damages pursuant to 15 U.S.C. § 1692k;

c.)    Reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k

d.)    General, exemplary, and treble damages pursuant to O.C.G.A. § 10-1-399(a)

       & (c);

e.)    Reasonable attorney’s fees and costs pursuant to O.C.G.A. § 10-1-399(d);

       and

f.)    Such other and further relief as may be just and proper.

       Respectfully submitted this 2nd day of September, 2020.


                                      BERRY & ASSOCIATES

                                       /s/ Matthew T. Berry
                                       Matthew T. Berry
                                       Georgia Bar No.: 055663
                                       matt@mattberry.com
                                       2751 Buford Highway, Suite 600
                                       Atlanta, GA 30324
                                       Ph. (404) 235-3300
                                       Fax (404) 235-3333

                                       Plaintiff’s Attorney




                                         13
